[Cite as State ex rel. Glaze v. Saffold, 2013-Ohio-378.]



                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 98872


                              STATE OF OHIO EX REL.,
                                  ISAIAH GLAZE
                                                                 RELATOR

                                                           vs.

             JUDGE SHIRLEY STRICKLAND SAFFOLD
                                                                 RESPONDENT



                                             JUDGMENT:
                                             WRIT DENIED

                                             Writ of Mandamus
                                             Motion No. 458815
                                             Order No. 461943

RELEASE DATE:                February 6, 2013
FOR RELATOR

Isaiah Glaze, Pro Se
Inmate No. 620541
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, OH 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} On August 29, 2012, the relator, Isaiah Glaze, commenced this mandamus

action against the respondent, Judge Shirley Strickland Saffold, to compel the judge to

rule on his motion for jail-time credit, filed on May 4, 2012, in the underlying case, State

v. Glaze, Cuyahoga C.P. No. CR-543847.           On September 24, 2012, the respondent

moved for summary judgment on the grounds of mootness. Attached to the dispositive

motion was a certified copy of a signed and file-stamped September 20, 2012 journal

entry granting 32 days of jail-time credit in the underlying case.      Glaze did not file a

response to the summary judgment motion. This establishes that the relator has received

his requested relief and that the action is, therefore, moot.   To the extent that Glaze may

wish to dispute the amount of credit, his remedy is or was by way of appeal.        State ex

rel. Rudolph v. Horton, 119 Ohio St.3d 350, 2008-Ohio-4476, 894 N.E.2d 49; and State

ex rel. Corder v. Wilson, 68 Ohio App.3d 567, 589 N.E.2d 113 (10th Dist.1991).

       {¶2} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus. Costs assessed against respondent;

costs waived. This court directs the clerk of court to serve all parties notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).
MELODY J. STEWART, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., and
SEAN C. GALLAGHER, J., CONCUR